              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 1 of 34



                          IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND

                                             )
 MARK GOWLAND,                               )   Civil Action No.:
 1914 W McKINNEY STREET                      )
 HOUSTON, TX 77019                           )   VERIFIED SHAREHOLDER
 Derivatively on Behalf of COLONY            )   DERIVATIVE COMPLAINT
 CAPITAL, INC.,                              )
                                             )
                   Plaintiff,                )
                                             )   DEMAND FOR JURY TRIAL
          vs.                                )
                                             )
 THOMAS J. BARRACK, JR.,                     )
 515 SOUTH FLOWER STREET                     )
 44TH FLOOR                                  )
 LOS ANGELES, CA 90071                       )
 SERVE ON: CSC-LAWYERS                       )
 INCORPORATING SERVICE COMPANY               )
 7 ST. PAUL STREET, SUITE 820                )
 BALTIMORE MD 21202                          )
                                             )
 DOUGLAS CROCKER II,                         )
 515 SOUTH FLOWER STREET                     )
 44TH FLOOR                                  )
 LOS ANGELES, CA 90071                       )
 SERVE ON: CSC-LAWYERS                       )
 INCORPORATING SERVICE COMPANY               )
 7 ST. PAUL STREET, SUITE 820                )
 BALTIMORE MD 21202                          )
                                             )
 NANCY A. CURTIN,                            )
 515 SOUTH FLOWER STREET                     )
 44TH FLOOR                                  )
 LOS ANGELES, CA 90071                       )
 SERVE ON: CSC-LAWYERS                       )
 INCORPORATING SERVICE COMPANY               )
 7 ST. PAUL STREET, SUITE 820                )
 BALTIMORE MD 21202                          )
                                             )
 JON A. FOSHEIM,                             )
 515 SOUTH FLOWER STREET                     )
 44TH FLOOR                                  )
 LOS ANGELES, CA 90071                       )
                                             )



#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 2 of 34



 SERVE ON: CSC-LAWYERS                         )
 INCORPORATING SERVICE COMPANY                 )
 7 ST. PAUL STREET, SUITE 820                  )
 BALTIMORE MD 21202                            )
                                               )
 JUSTIN E. METZ,                               )
 515 SOUTH FLOWER STREET                       )
 44TH FLOOR                                    )
 LOS ANGELES, CA 90071                         )
 SERVE ON: CSC-LAWYERS                         )
 INCORPORATING SERVICE COMPANY                 )
 7 ST. PAUL STREET, SUITE 820                  )
 BALTIMORE MD 21202                            )
                                               )
 GEORGE G. C. PARKER,                          )
 515 SOUTH FLOWER STREET                       )
 44TH FLOOR                                    )
 LOS ANGELES, CA 90071                         )
 SERVE ON: CSC-LAWYERS                         )
 INCORPORATING SERVICE COMPANY                 )
 7 ST. PAUL STREET, SUITE 820                  )
 BALTIMORE MD 21202                            )
                                               )
 RICHARD B. SALTZMAN,                          )
 515 SOUTH FLOWER STREET                       )
 44TH FLOOR                                    )
 LOS ANGELES, CA 90071                         )
 SERVE ON: CSC-LAWYERS                         )
 INCORPORATING SERVICE COMPANY                 )
 7 ST. PAUL STREET, SUITE 820                  )
 BALTIMORE MD 21202                            )
                                               )
 CHARLES W. SCHOENHERR,                        )
 515 SOUTH FLOWER STREET                       )
 44TH FLOOR                                    )
 LOS ANGELES, CA 90071                         )
 SERVE ON: CSC-LAWYERS                         )
 INCORPORATING SERVICE COMPANY                 )
 7 ST. PAUL STREET, SUITE 820                  )
 BALTIMORE MD 21202                            )
                                               )
 JOHN A. SOMERS, and                           )
 515 SOUTH FLOWER STREET                       )
 44TH FLOOR                                    )
 LOS ANGELES, CA 90071                         )
                                               )

                                           2
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 3 of 34



 SERVE ON: CSC-LAWYERS                               )
 INCORPORATING SERVICE COMPANY                       )
 7 ST. PAUL STREET, SUITE 820                        )
 BALTIMORE MD 21202                                  )
                                                     )
 JOHN L. STEFFENS,                                   )
 515 SOUTH FLOWER STREET                             )
 44TH FLOOR                                          )
 LOS ANGELES, CA 90071                               )
 SERVE ON: CSC-LAWYERS                               )
 INCORPORATING SERVICE COMPANY                       )
 7 ST. PAUL STREET, SUITE 820                        )
 BALTIMORE MD 21202                                  )
                                                     )
                   Defendants,                       )
                                                     )
          and,                                       )
                                                     )
                                                     )
 COLONY CAPITAL, INC., formerly known                )
 as COLONY NORTHSTAR, INC.                           )
 515 SOUTH FLOWER STREET                             )
 44TH FLOOR                                          )
 LOS ANGELES, CA 90071                               )
 SERVE ON: CSC-LAWYERS                               )
 INCORPORATING SERVICE COMPANY                       )
 7 ST. PAUL STREET, SUITE 820                        )
 BALTIMORE MD 21202                                  )
                                                     )
                   Nominal Defendant.                )
                                                     )

         Plaintiff Mark Gowland (“Plaintiff”), by and through his undersigned counsel, derivatively

on behalf of Nominal Defendant Colony Capital, Inc., formerly known as Colony NorthStar, Inc.

(“Colony” or the “Company”), submits this Verified Shareholder Derivative Complaint (the

“Complaint”). Plaintiff’s allegations are based upon his personal knowledge as to himself and his

own acts, and upon information and belief, developed from the investigation and analysis by

Plaintiff’s counsel, including a review of publicly available information, including filings by

Colony with the U.S. Securities and Exchange Commission (“SEC”), press releases, news reports,


                                                 3
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 4 of 34



analyst reports, investor conference transcripts, publicly available filings in lawsuits, and matters

of public record.

                                    NATURE OF THE ACTION

         1.       This is a shareholder derivative action brought in the right, and for the benefit, of

Colony against certain of its officers and directors seeking to remedy the Director Defendants’ (as

defined below) breach of fiduciary duties and gross mismanagement that occurred from January

10, 2017 to the present (the “Relevant Period”) and have caused substantial harm to the Company.

         2.       Colony operates as a real estate investment trust. The Company invests in

healthcare, industrial, and hospitality sectors, as well as offers equity and debt management

services. Colony serves customers globally. The Company resulted from the January 2017 merger

of three entities: Colony Capital, Inc. (“Colony Capital”); NorthStar Asset Management Group

Inc. (“NorthStar Asset”); and NorthStar Realty Finance Corp. (“NorthStar Realty”).

         3.       After this merger and on June 25, 2018, Colony completed a name change from

Colony NorthStar, Inc. to Colony Capital, Inc., by filing Articles of Amendment to its charter on

June 22, 2018. In addition to this name change, Colony’s Class A common stock trading symbol

changed from “CLNS” to “CLNY.”

         4.       Throughout the Relevant Period, Defendants made materially false and misleading

statements regarding the Company’s business, operational, and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) Colony’s

Healthcare and Investment Management segments were performing worse than reported; and (ii)

as a result, Colony’s public statements were materially false and misleading at all relevant times.

         5.       On March 1, 2018, Colony reported its financial and operating results for the

quarter and year ended December 31, 2017, announcing a goodwill impairment of $375 million


                                                    4
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 5 of 34



attributable to the Company’s Healthcare and Investment Management segments.

         6.       On this news, Colony’s share price fell $1.78, or 22.88%, to close at $6.00 on March

1, 2018.

                                              PARTIES

Plaintiff

         7.       Plaintiff Gowland is, and was at relevant times, a shareholder of Colony. Plaintiff

Gowland will fairly and adequately represent the interests of the shareholders in enforcing the

rights of the corporation. Plaintiff is a citizen of the State of Texas.

Nominal Defendant

         8.       Nominal Defendant Colony is incorporated in Maryland, and the Company’s

principal executive offices are located at 515 South Flower Street, 44th Street, Los Angeles,

California 90071. Colony’s securities now trade on the NYSE under the ticker “CLNY”.

Director Defendants

         9.       Defendant Thomas J. Barrack, Jr. (“Barrack”) was, at all relevant times herein,

Director and Executive Chairman of the Company.             Upon information and belief Defendant

Barrack is a citizen of California.

         10.      Defendant Richard B. Saltzman (“Saltzman”) was, at all relevant times herein,

Director, President and Chief Executive Officer of the Company. Upon information and belief

Defendant Saltzman is a citizen of New York.

         11.      Defendant Douglas Crocker II (“Crocker”) was, at all relevant times herein, a

Director of the Company. Crocker is also a member of Colony’s Audit and Risk Committees.

Upon information and belief Defendant Crocker is a citizen of Massachusetts.

         12.      Defendant Nancy A. Curtin (“Curtin”) was, at all relevant times herein, a Director


                                                   5
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 6 of 34



of the Company.        Curtin is a member of Colony’s Risk Committee and its Compensation

Committee. Upon information and belief Defendant Curtin is a citizen of United Kingdom.

         13.      Defendant Jon A. Fosheim (“Fosheim”) was, at all relevant times herein, a

Director of the Company. Fosheim is also a member of Colony’s Audit Committee and is its Chair

of the Nominating and Corporate Governance Committee. Upon information and belief Defendant

Fosheim is a citizen of California.

         14.      Defendant Justin E. Metz (“Metz”) was, at all relevant times herein, a Director of

the Company. Metz is a member of Colony’s Risk Committee and Nominating and Corporate

Governance Committee. Upon information and belief Defendant Metz is a citizen of New York.

         15.      Defendant George G. C. Parker (“Parker”) was, at all relevant times herein, a

Director of the Company. Parker is the Chair of Colony’s Audit Committee and is a member of

its Compensation Committee. Upon information and belief Defendant Parker is a citizen of

California.

         16.      Defendant Charles W. Schoenherr (“Schoenherr”) was, at all relevant times

herein, a Director of the Company. Schoenherr is a member of Colony’s Audit Committee and its

Compensation Committee. Upon information and belief Defendant Schoenherr is a citizen of

Connecticut.

         17.      Defendant John A. Somers (“Somers”) was, at all relevant times herein, a Director

of the Company. Somers is Chair of Colony’s Risk Committee and is a member of its Nominating

and Corporate Governance Committee. Upon information and belief Defendant Somers is a

citizen of New Jersey.

         18.      Defendant John L. Steffens (“Steffens”) was, at all relevant times herein, a

Director of the Company. Steffens is Chair of Colony’s Compensation Committee and is a member


                                                  6
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 7 of 34



of its Nominating and Corporate Governance Committee. Upon information and belief Defendant

Steffens is a citizen of New Jersey.

         19.      Defendants Barrack, Saltzman, Crocker, Curtin, Fosheim, Metz, Parker,

Schoenherr, Somers, and Steffens are collectively referred to herein as the “Director Defendants.”

Non-Party Officers and Directors

         20.      Darren J. Tangen (“Tangen”) is an Executive Vice President and the Chief

Financial Officer and Treasurer of Colony. In addition, Mr. Tangen has served on the Board of

Directors of Colony NorthStar Credit Real Estate, Inc. (NYSE: CLNC) since January 2018. Since

2002, Mr. Tangen has held various senior investment related roles at Colony, including Executive

Director and Chief Financial Officer.

         21.      David T. Hamamoto (“Hamamoto”) was, from the completion of the merger until

his resignation became effective on January 11, 2018, Colony’s Executive Vice Chairman and a

director.

         22.      Neale W. Redington (“Redington”) is a Managing Director and the Chief

Accounting Officer of Colony, having previously held the same positions at Colony Capital, Inc..

Mr. Redington is responsible for financial accounting and reporting for firm-sponsored

investments and related affiliates and subsidiaries. In addition, Mr. Redington has served as Chief

Accounting Officer of Colony NorthStar Credit Real Estate, Inc. (NYSE: CLNC) since January

2018.

                                  JURISDICTION AND VENUE

         23.      This Court has jurisdiction over the claims asserted herein under 28 U.S.C. § 1331

because Plaintiff and Defendants have diverse citizenship.

         24.      The Court has jurisdiction over each defendant because each defendant is either a


                                                  7
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 8 of 34



corporation that does sufficient business in Maryland or is an individual who has sufficient

minimum contacts with Maryland so as to render the exercise of jurisdiction by Maryland courts

permissible under traditional notions of fair play and substantial justice.

         25.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because one or more

of the defendants either resides in or maintains executive offices in this District, including Nominal

Defendant Colony, a substantial portion of the transactions and wrongs complained of herein -

including Defendants' primary participation in the wrongful acts detailed herein and aiding and

abetting in violations of fiduciary duties owed to Colony - occurred in this District, and Defendants

have received substantial compensation in this District by doing business here and engaging in

numerous activities that had an effect in this District.

         26.      In connection with the acts and conduct alleged herein, Defendants, directly and

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the United States mails, interstate telephone communications, and the facilities of the national

securities exchanges and markets.

                          DUTIES OF THE DIRECTOR DEFENDANTS

         27.      By reason of their positions as officers and/or directors of the Company, and

because of their ability to control the business and corporate affairs of Colony, the Director

Defendants owed Colony and its investors the obligation to act in good faith, in a manner the

director reasonably believes to be in the best interests of the corporation and with the care that an

ordinarily prudent person in a like position would use under similar circumstances (“director

duties”). The obligations required the Director Defendants to use their utmost abilities to control

and manage Colony in an honest and lawful manner. The Director Defendants were and are

required to act in furtherance of the best interests of Colony and its investors.


                                                  8
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 9 of 34



         28.      Each director of the Company owes to Colony and its investors the director duties

in the administration of the affairs of the Company and in the use and preservation of its property

and assets. In addition, as officers and/or directors of a publicly held company, the Director

Defendants had a duty to promptly disseminate accurate and truthful information with regard to

the Company’s operations, finances, and financial condition, as well as present and future business

prospects, so that the market price of the Company’s stock would be based on truthful and accurate

information.

         29.      To discharge their director duties, the officers and directors of Colony were

required to exercise reasonable and prudent supervision over the management, policies, practices,

and control of the affairs of the Company. By virtue of such duties, the officers and directors of

Colony were required to, among other things:

                  (a)    ensure that the Company complied with its legal obligations and

         requirements, including acting only within the scope of its legal authority and

         disseminating truthful and accurate statements to the SEC and the investing public;

                  (b)    conduct the affairs of the Company in an efficient, businesslike manner so

         as to make it possible to provide the highest quality performance of its business, to avoid

         wasting the Company’s assets, and to maximize the value of the Company’s stock;

                  (c)    properly and accurately guide investors and analysts as to the true financial

         condition of the Company at any given time, including making accurate statements about

         the Company’s business prospects, and ensuring that the Company maintained an adequate

         system of financial controls such that the Company’s financial reporting would be true and

         accurate at all times;

                  (d)    remain informed as to how Colony conducted its operations, and, upon


                                                   9
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 10 of 34



         receipt of notice or information of imprudent or unsound conditions or practices, make

         reasonable inquiries in connection therewith, take steps to correct such conditions or

         practices, and make such disclosures as necessary to comply with federal and state

         securities laws;

                  (e)    ensure that the Company was operated in a diligent, honest, and prudent

         manner in compliance with all applicable federal, state and local laws, and rules and

         regulations; and

                  (f)    ensure that all decisions were the product of independent business judgment

         and not the result of outside influences or entrenchment motives.

         30.       Each of the Director Defendants, by virtue of his/her position as a director and/or

officer, owed to the Company and to its shareholders the director duties of loyalty, good faith, and

the exercise of due care and diligence in the management and administration of the affairs of the

Company, as well as in the use and preservation of its property and assets. The conduct of the

Director Defendants complained of herein involves a knowing and culpable violation of their

obligations as directors and officers of Colony, the absence of good faith on their part, and a

reckless disregard for their duties to the Company and its shareholders that the Director Defendants

were aware, or should have been aware, posed a risk of serious injury to the Company.

         31.      The Director Defendants breached their director duties by causing the Company to

issue false and misleading statements concerning the financial condition of the Company. As a

result, Colony has expended, and will continue to expend, significant sums of money related to

investigations and lawsuits.




                                                   10
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 11 of 34



                                 CORPORATE GOVERNANCE

         32.      As members of Colony’s Board, the Director Defendants were held to the highest

standards of honesty and integrity and charged with overseeing the Company’s business and

assuring the integrity of its financial and business records.

         33.      Colony maintains a Code of Business Conduct and Ethics. As stated therein, this

Code applies to Colony’s Directors as well as its other employees. It requires that each person

conduct himself in an honest and ethical manner, and comply with all applicable laws, rules and

regulations. Regarding public disclosures, it provides:

         Public Disclosure

         The Company is committed to providing full, fair, accurate, timely and
         understandable disclosure in the current reports, periodic reports and other
         information it files with or submits to the SEC and in other public communications,
         such as press releases, earnings conference calls and industry conferences, made by
         the Company or on the Company’s behalf. In meeting such standards for disclosure,
         the Company’s officers and directors shall at all times strive to comply 6 of 12 with
         the Company’s disclosure obligations and, as necessary, appropriately consider and
         balance the need or desirability for confidentiality with respect to non-public
         negotiations or other business developments.

         The Company’s Chief Executive Officer and Chief Financial Officer are
         responsible for establishing effective disclosure controls and procedures and
         internal control over financial reporting within the meaning of applicable SEC rules
         and regulations. The Company expects the Chief Executive Officer and the Chief
         Financial Officer to take a leadership role in implementing such controls and
         procedures and to position the Company to comply fully with its disclosure
         obligations within the timeframe required under applicable SEC rules and
         regulations.

         No Covered Person should interfere with, hinder or obstruct the Company’s efforts
         to meet the standards for public disclosure set forth above. In addition, all Covered
         Persons must strictly adhere to the Company’s system of internal disclosure
         controls, including by promptly reporting (i) any event or occurrence that arises in
         the course of their duties that may have a material impact on the Company’s
         financial condition or operations and (ii) any actual or suspected breaches of the
         Company’s internal control procedures.

         34.      Colony also maintains a separate Code of Ethics for Principal Executive Officer

                                                  11
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 12 of 34



and Senior Financial Officers. This Code reemphasizes that each covered person (which is defined

therein) must conduct himself in an honest and ethical manner, and comply with all applicable

laws, rules and regulations. Regarding this Code’s requirement of “full, fair, accurate, timely, and

understandable disclosure[,]” it states in part:

         The Covered Officers share responsibility for full, fair, accurate, timely and
         understandable disclosure in reports and documents that the Company files with, or
         submits to, the SEC and in other public communications, such as press releases,
         earnings conference calls and industry conferences made by or on behalf of the
         Company.

         35.       Colony maintains a Risk Committee that was formed and members appointed in

February 2017. The Risk Committee Charter provides in relevant part:

         Purpose

                  The principle purposes of the Risk Committee (the “Risk Committee”) of
         the Board of Directors (the “Board”) of Colony Capital, Inc. (the “Company”) shall
         be to (i) oversee the enterprise risk management program in place at the Company
         and (ii) evaluate risk in relation to the potential for growth and increase in
         shareholder value. The Risk Committee’s oversight responsibility includes the
         following:

               �   the enterprise-wide risk management policies of the Company’s operations;
               �   structure, approach and operation of the Company’s risk-management
                   framework; and
               �   review and approve the Board’s risk appetite parameters to be used by
                   management to operate the Company.

                The Risk Committee shall perform duties and responsibilities with
         appropriate consideration of all risk types including, but not limited to,
         compliance/regulatory risk, credit risk, valuation risk, market risk, liquidity risk,
         operational risk, legal risk, reputational risk, and strategic risk.
                                         *       *       *
         Committee Powers, Duties and Responsibilities

         1. Oversee Risk Management Function and Policies. The Risk Committee shall
            review the Company’s risk management infrastructure and the critical risk
            management policies. Policies will be reviewed annually and, if considered
            appropriate, recommend new/updated policies to the Board for approval.
         2. Evaluate Company Risk Appetite. The Risk Committee shall review and
            consider with management the Company’s risk profile, risk appetite and

                                                   12
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 13 of 34



            approach to determining the acceptability of risks incurred in the course of
            pursuing business.
         3. Monitor Risk Exposures. The Risk Committee shall review and evaluate the
            Company’s significant financial, non-financial and cybersecurity risk
            exposures, and how the exposures are measured, monitored and managed in
            compliance with applicable policies.
         4. Legal and Regulatory Compliance, Litigation. The Risk Committee shall
            periodically review with management the Company’s compliance program,
            material litigation affecting the Company and any significant correspondences
            with, or other actions by, regulators or governmental agencies.
         5. Assess Risk Management Competency. At least annually, the Risk Committee
            shall review with management the quality and competence of management
            appointed to administer risk management functions.
                                        *      *      *

         36.      Colony also maintains an Audit Committee that has its own Charter. This Charter

requires that the Audit Committee review with management and the Company’s independent

auditor the Company’s annual and quarterly SEC filings and other communications, and also that

the “…Audit Committee shall discuss the Company’s earnings press releases, as well as financial

information and earnings guidance provided to analysts and ratings agencies…”. The Audit

Committee Charter also provides in part:

         Review of Risk Management Policies. The Audit Committee, in consultation with
         Management, shall periodically review the Company’s policies and procedures
         with respect to risk assessment and risk management, including key risks to which
         the Company is subject such as credit risk, liquidity risk and market risk, and the
         steps that Management has taken to monitor and control exposure to such risks, and
         shall periodically report its findings to the Board.

         Code of Business Conduct and Ethics; Code of Ethics for Principal Executive
         Officer and Senior Financial Officers. The Audit Committee will consider and act
         upon any amendments to the Code and the Code for Senior Financial Officers
         (together, the “Codes”), and upon any request by persons subject to the Codes for
         waivers under the Codes.

         37.      Colony also maintains a Nominating and Corporate Governance Committee. Its

Charter provides in relevant part:

         Corporate Governance Guidelines; Code of Business Conduct and Ethics. The
         Nominating Committee shall develop and recommend to the Board a set of

                                                 13
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 14 of 34



         corporate governance guidelines applicable to the Company and code of business
         conduct and ethics applicable to employees, officers and directors of the Company.
         The Nominating Committee periodically (but not less than annually) shall review
         the corporate governance guidelines and code of business conduct and ethics and
         recommend changes as necessary to the Board.

         Board Operations and Compliance. The Nominating Committee, at least annually
         and more frequently as it deems necessary or appropriate, shall review and make
         recommendations to the Board concerning the general operations of the Board,
         including its size and composition. The Nominating Committee also shall (i) advise
         the Board periodically with respect to the Company’s compliance with its corporate
         governance guidelines and applicable laws and regulations, including the
         applicable NYSE listing requirements, (ii) consider corporate governance issues
         that arise from time to time and make recommendations to the Board with respect
         thereto (including on any remedial or corrective actions to be taken) and (iii)
         oversee and review on a periodic basis the orientation program for new Directors,
         as the Nominating Committee may deem appropriate.

                                      RELEVANT FACTS

         38.      Colony operates as a real estate investment trust. The Company invests in

healthcare, industrial, and hospitality sectors, as well as offers equity and debt management

services. Colony serves customers globally. The Company resulted from the January 2017 merger

of three entities: Colony Capital, Inc. (“Colony Capital”); NorthStar Asset Management Group

Inc. (“NorthStar Asset”); and NorthStar Realty Finance Corp. (“NorthStar Realty”). This merger

included the Townsend Group (“Townsend”). NorthStar Asset acquired a majority stake of

Townsend in 2015.

         39.      The merger was designed to cure a perceived valuation problem through the

addition of an embedded investment management (“IM”) business and the regular fees earned

from managing other investors’ capital. However, new regulations implemented on or about April

2016 (through Financial Industry Regulatory Authority (“FINRA”) and National Association of

Securities Dealer (“NASD”)) required more transparent fee-related disclosures for non-traded Real

Estate Investment Trusts (“REIT”) (such as the funds in which defendants would seek third-party


                                                14
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 15 of 34



capital). These changes impacted the way non-traded REIT investment values were reported on

customer account statements. The new rules required that the statements either list the security

purchase price less any fees or commissions or, in the alternative, list a current value for the

security. Before the rule change, account statements could simply identify a security’s gross

purchase price even though commissions and fees could have significantly eroded its value over

time. The new fee disclosure requirements created downward pressure on fees throughout the

industry while also causing significant reductions in third-party fundraising.

         40.      On January 10, 2017, the Company issued a press release announcing the

completion of the Merger (the “January 2017 Press Release”). In the January 2017 Press Release,

Hamamoto stated that the Merger would benefit Colony’s combined stockholders ‘“with an even

stronger value proposition through enhanced relationships, substantial efficiencies and synergies

and greater scale in established, durable real estate and investment management business with

broad-based capital access and investment opportunities.’” The January 2017 Press Release also

touted the combined Company’s investment management platform:

         World-Class Real Estate and Investment Management Platform:

         Global, diversified equity REIT with $58 billion of assets under management, led
         by a seasoned management team with access to proprietary deal sourcing and a
         strong track record as a global investor, operator and investment manager.

         41.      The January 2017 Press Release additionally described the strong balance sheet and

improved liquidity of the combined Company:

         Stronger Balance Sheet and Improved Liquidity: Approximately $24 billion
         balance sheet with significant excess liquidity expected from near term asset
         monetizations which can be redeployed into new investments, to repurchase stock
         and/or to deleverage; targeting total debt-to capitalization ratio of 50% or less with
         the goal of upgrading corporate credit profile and lowering overall cost of capital.

         42.      On January 25, 2017, Colony filed a Form 8-K with the SEC (the “January 2017 8-


                                                  15
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 16 of 34



K”) regarding the Company’s “previously announced sale of an 18.7% interest in the Company’s

healthcare real estate portfolio . . . to Derwood Limited, in exchange for $350,000,000.” The

January 2017 8-K stated that the Company’s healthcare real estate portfolio “is currently

comprised of the Company’s ownership interest, excluding existing minority interest holders, in

191 senior housing properties, 113 medical office properties, 14 hospitals and 107 skilled nursing

facilities . . . represent[ing] an implied valuation . . . of approximately $5.4 billion[.]” The January

2017 8-K included the related “Purchase and Sale Agreement” and the “Unaudited Pro Forma

Condensed Consolidated Financial Statements of Colony NorthStar[.]” The Unaudited Pro Forma

Consolidated Balance Sheet, as of September 30, 2016, valued the combined Company’s

“Goodwill” at $1,063,028,000. The January 2017 8-K was signed by Tangen.

         43.      On February 6, 2017, the Company issued a press release announcing that it would

“release fourth quarter 2016 financial and operating results of its predecessor, NorthStar Asset[,] .

. . after the market close on Tuesday, February 28, 2017[,]” along with “fourth quarter 2016

financial and operating results for Colony Capital . . . and NorthStar Realty[,] . . . which completed

their merger with [NorthStar Asset] in January 2017 to create Colony NorthStar, a leading global

real estate and investment management firm.”

         44.      Then, on February 28, 2017, Colony issued a press release, entitled “Colony

NorthStar Announces Fourth Quarter 2016 Financial Results and Post-Merger Update,” cutting

“Core [Funds From Operations (“FFO”)] guidance for the year ending 2017 to a range of $1.40 to

$1.58 per share” and announcing it did “not intend to provide updates to Core FFO guidance going

forward.” The Company expected lower earnings due to:

         1) less third party capital raising; 2) less cash available to deploy into investments
         resulting from the increase of the [NorthStar Asset] special dividend among other
         reasons; and 3) accelerating the replacement of higher-yielding, non-core
         investments with lower-yielding investments that better fit the strategic direction of

                                                  16
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 17 of 34



         the Company.

         45.      That same day, the Company filed its annual report with the SEC for the fiscal year

ended December 31, 2016 on Form 10-K (the “2016 10-K”), which provided the Company’s

annual financial results and position. The 2016 10-K was signed by Defendant Saltzman, and

Tangen, Redington, and Hamamoto. The 2016 10-K also contained signed certifications pursuant

to the Sarbanes-Oxley Act of 2002 (“SOX”) by Defendant Saltzman and Tangen attesting to the

accuracy of financial reporting, the disclosure of any material changes to the Company’s internal

controls over financial reporting, and the disclosure of all fraud.

         46.      The 2016 10-K discussed the Company’s five core strategic real estate segments,

including its Healthcare and Investment Management segments:

         Colony NorthStar segments

         Our business objective is to provide attractive risk-adjusted returns to our investors
         through five core strategic real estate segments summarized as follows:

         •        Healthcare - Our healthcare properties are comprised of a diverse portfolio
                  of medical office buildings, senior housing, skilled nursing and other
                  healthcare properties. Over half of our healthcare properties are medical
                  office buildings and properties structured under a net lease to healthcare
                  operators. Substantially all of our net leases include annual escalating rent
                  provisions. In addition, our portfolio consists of senior housing operating
                  facilities which include healthcare properties that operate through
                  management agreements with independent third party operators,
                  predominantly through structures permitted by the REIT Investment
                  Diversification and Empowerment Act of 2007, or RIDEA, structures that
                  permit us, through a taxable REIT subsidiary, or TRS, to have direct
                  exposure to resident fee income and incur customary related operating
                  expenses. Our medical office buildings are a combination of single tenant
                  and multi-tenant properties typically structured with long-term leases with
                  the tenants.




                                                   17
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 18 of 34



                                           *       *        *

         •        Investment Management - Our investment management business is
                  expected to generate fee income through investment management services,
                  sponsoring numerous investment products across a diverse set of
                  institutional and retail investors.


         47.      On May 10, 2017, the Company filed a Form 10-Q with the SEC for the quarter

ended March 31, 2017 (the “1Q 2017 10-Q”), which provided the Company’s first quarter 2017

financial results and position. The 1Q 2017 10-Q was signed by Defendant Saltzman, and Tangen,

and Redington.

         48.      The 1Q 2017 10-Q contained signed SOX certifications by Defendant Saltzman

and Tangen attesting to the accuracy of financial reporting, the disclosure of any material changes

to the Company’s internal controls over financial reporting, and the disclosure of all fraud.

         49.      The 1Q 2017 10-Q discussed the Company’s five reportable segments, including

Healthcare and Investment Management, stating, in relevant part:

         •       Healthcare—The Company’s healthcare segment is composed of a diverse
         portfolio of medical office buildings, senior housing, skilled nursing and other
         healthcare properties. The Company earns rental income from medical office
         buildings and properties structured under net leases to healthcare operators, and
         resident fee income from senior housing operating facilities that operate through
         management agreements with independent third-party operators.

                                               *   *    *

         •       Investment Management—The Company generates fee income through
         investment management services, sponsoring numerous investment products across
         a diverse set of institutional and retail investors.

         50.      The Company further described its Healthcare segment interests in the 1Q 2017 10-

Q, stating, in relevant part:




                                                   18
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 19 of 34



         Healthcare

                                            *       *        *

         In connection with our on-going sales initiative, subsequent to the Merger, we
         closed on the sale of an 18.7% noncontrolling interest in our healthcare real estate
         portfolio through a newly formed joint venture for $350 million (including $20
         million of certain pre-funded capital items). Our healthcare joint venture in turn
         owns approximately 87.7% of our healthcare portfolio, with the remaining 12.3%
         owned by existing minority interest holders. We act as the manager of our
         healthcare joint venture and are responsible for the day-to-day business and affairs
         of our healthcare portfolio.

         At March 31, 2017, our interest in our healthcare segment was approximately
         71.3%.

         Our healthcare portfolio is located across 33 states domestically and 10% of our
         portfolio (based on facility count) is in the United Kingdom. The following table
         presents selected operating metrics of our healthcare segment at March 31, 2017:




                                                *   *    *

         Subsequent to the Merger, we sold one medical office building for net proceeds of
         $3.1 million. At March 31, 2017, we had one portfolio and two skilled nursing
         facilities held for sale, with an aggregate real estate carrying value of $228.6 million
         and corresponding debt carrying value of $150.7 million. These activities reflect
         our continued asset monetization initiatives.

         51.      The Company further described in its 1Q 2017 10-Q its Investment Management

segment and the extent to which NorthStar Asset contributed to this segment, stating in relevant

part:


                                                    19
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 20 of 34



         Investment Management

         We manage capital on behalf of third party institutional and retail investors through
         private funds, traded and non-traded REITs and investment companies, which
         provide a stable stream of management fee income. We also have an embedded
         broker-dealer platform which raises capital in the retail market.

         Our investment management platform allows us to raise private third party capital
         in partnership with our own balance sheet to further scale our core real estate
         segments and also allows us to pursue a balance sheet light tactical strategy.

         For the three months ended March 31, 2017, we closed on approximately $980
         million of third party capital commitments, with $940 million from institutional
         clients and $40 million from retail clients.

         Total third-party assets under management (“AUM”) were as follows:




         The acquisition of [NorthStar Asset]’s investment management business
         contributed $30.9 billion of our third party AUM at March 31, 2017. In the first
         quarter of 2017, Colony’s third party AUM decreased approximately $0.9 billion,
         due to continued realization of investments by liquidating funds, including the sale
         of shares in Colony Starwood Homes held by our managed funds, partially offset
         by new capital raised during this period. Our third party AUM at March 31, 2017
         by type is summarized below:




                                                  20
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 21 of 34




         52.      On August 9, 2017, the Company filed a Form 10-Q with the SEC for the quarter

ended June 30, 2017 (the “2Q 2017 10-Q”), which provided the Company’s second quarter 2017

financial results and position. The 2Q 2017 10-Q was signed by Defendant Saltzman, and Tangen,

and Redington.

         53.      The 2Q 2017 10-Q contained signed SOX certifications by Defendant Saltzman

and Tangen attesting to the accuracy of financial reporting, the disclosure of any material changes

to the Company’s internal controls over financial reporting, and the disclosure of all fraud.

         54.      The 2Q 2017 10-Q discussed the Company’s desire to sell certain Healthcare

segment assets, stating, in relevant part:

         Healthcare

                                             *    *      *

         In connection with our on-going sales initiative, subsequent to the Merger, we
         closed on the sale of an 18.7% noncontrolling interest in our healthcare real estate
         portfolio through a newly formed joint venture for $350 million (including $20
         million of certain pre-funded capital items). Our healthcare joint venture in turn
         owns approximately 87.7% of our healthcare portfolio, with the remaining 12.3%
         owned by existing minority interest holders. We act as the manager of our
         healthcare joint venture and are responsible for the day-to-day business and affairs
                                                 21
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 22 of 34



         of our healthcare portfolio.

         At June 30, 2017, our interest in our healthcare segment was approximately 71.3%.

         Our healthcare portfolio is located across 33 states domestically and 10% of our
         portfolio (based on property count) is in the United Kingdom.

         The following table presents selected operating metrics of our healthcare segment:




                                        *       *        *
         Subsequent to the Merger, we sold one medical office building for net proceeds of
         $3.1 million. At June 30, 2017, we had one portfolio, five medical office buildings
         and two skilled nursing facilities held for sale, with an aggregate real estate carrying
         value of $228.8 million and corresponding debt carrying value of $168.7 million.
         These activities reflect our continued asset monetization initiatives.

         55.      The Company further described in its 2Q 2017 10-Q its Investment Management

segment and the extent to which NorthStar Asset contributed to this segment, stating, in relevant

part:

         Investment Management

         We manage capital on behalf of third party institutional and retail investors through
         private funds, traded and non-traded REITs and investment companies, which
         provide a stable stream of management fee income. We also have an embedded
         broker-dealer platform which raises capital in the retail market.

         Our investment management platform allows us to raise private third party capital
         in partnership with our own balance sheet to further scale our core real estate
         segments and also allows us to pursue a balance sheet light tactical strategy.

         For the six months ended June 30, 2017, we closed on approximately $1.4 billion
         of third party capital commitments, including our pro rata share from equity method
         investments in third party asset managers.

         Our total third party assets under management (“AUM”) were as follows:
                                                   22
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 23 of 34




         The acquisition of [NorthStar Asset]’s investment management business
         contributed $30.7 billion of our third party AUM at June 30, 2017. In the six months
         ended June 30, 2017, Colony’s third party AUM decreased $1.1 billion, due to
         continued realization of investments by liquidating funds, including the sale of
         shares in SFR held by our managed funds. Our third party AUM at June 30, 2017
         by type is summarized below:




         56.      On September 1, 2017 the Company announced that it entered into a definitive

agreement to sell Townsend. In its press release, Saltzman claimed “…by the closing of the

Colony Capital/NorthStar merger in January of this year, it became clear that the market perceived

a conflict with Colony’s institutional investment management business. For these reasons, Colony

NorthStar’s sale of Townsend to Aon is a winning outcome for all three organizations.”

         57.      What Saltzman did not share in that press release was that Townsend was losing

customers and subjected to at least one customer lawsuit to recover fees and based on Townsend’s

alleged failure to adequately advise its customer regarding its real estate investments.

         58.      On November 9, 2017, the Company filed a Form 10-Q with the SEC for the quarter
                                                 23
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 24 of 34



ended September 30, 2017 (the “3Q 2017 10-Q”), which provided the Company’s third quarter

2017 financial results and position. The 3Q 2017 10-Q was signed by Defendant Saltzman, and

Tangen, and Redington.

         59.      The 3Q 2017 10-Q contained signed SOX certifications by Defendant Saltzman

and Tangen attesting to the accuracy of financial reporting, the disclosure of any material changes

to the Company’s internal controls over financial reporting, and the disclosure of all fraud.

         60.      The 3Q 2017 10-Q discussed the Company’s desire to sell certain “non-core”

Healthcare segment assets, stating, in relevant part:

         Investment Management

         We manage capital on behalf of third party institutional and retail investors through
         private funds, traded and non-traded REITs and investment companies, which
         provide a stable stream of management fee income. We also have an embedded
         broker-dealer platform which raises capital in the retail market.

         Our investment management platform allows us to raise private third party capital
         in partnership with our own balance sheet to further scale our core real estate
         segments and also allows us to pursue a balance sheet light tactical strategy.

         For the nine months ended September 30, 2017, we closed on approximately $1.7
         billion of third party capital commitments, including our pro rata share from equity
         method investments in third party asset managers.

         Our total third party assets under management (“AUM”) were as follows:




         The acquisition of [NorthStar Asset]’s investment management business, including
         Townsend and NSAM’s investments in third party asset managers, contributed
         $31.5 billion of our third party AUM at September 30, 2017. Colony’s third party
         AUM of $10.2 billion at September 30, 2017 decreased $0.4 billion from December
         31, 2016 due to continued realization of investments by liquidating funds, including
         the sale of shares in SFR held by our managed funds, partially offset by the July
         2017 acquisition of the THL Hotel Portfolio which is co-invested with our managed
         funds, as well as the acquisition and subsequent syndication of a California office
         building investment to third party investors in September 2017.


                                                  24
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 25 of 34



         61.      That same day, the Company held an earnings call for the third quarter of 2017. On

the call, Tangen stated that the Company “ended the quarter with a slightly smaller healthcare

portfolio, 417 properties compared to 425 last quarter as a result of our ongoing selective portfolio

pruning.”

         62.      On November 9, 2017, the Company also announced that Hamamoto had delivered

his voluntary resignation from all director and officer positions held with the Company and any of

its affiliates, with an effective date of January 10, 2018.        On information and belief, in

approximately December 2017 Hamamoto sold over 2.2 million of his Colony shares, and received

nearly $27 million at the expense of the Company’s unsuspecting shareholders.

         63.      The statements referenced above were materially false and/or misleading because

they misrepresented and/or failed to disclose the following adverse facts pertaining to the

Company’s business, operational, and financial results, which were known to Defendants or

recklessly disregarded by them. Specifically, Defendants made false and/or misleading statements

and/or failed to disclose that: (i) Colony’s Healthcare and Investment Management segments were

performing worse than reported; and (ii) as a result, Colony’s public statements were materially

false and misleading at all relevant times.

                               THE TRUTH BEGINS TO EMERGE

         64.      On March 1, 2018, the Company filed its annual report with the SEC for the fourth

quarter and full year ended December 31, 2017 (“2017 10-K”), which announced a goodwill

impairment of $375 million attributable to the Company’s Investment Management segment.

Specifically, the Company’s impaired goodwill related to its investment management reporting

unit, NorthStar Healthcare, and NorthStar/RXR. The 2017 10-K stated, in relevant part:

         Investment Management—The impairment recognized in 2017 consisted of the
         following:

                                                  25
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 26 of 34




         • $316.0 million write-down in goodwill, which represents the excess in carrying
         value of our investment management reporting unit, including its assigned
         goodwill, over its estimated fair value . . .; and

         • write-down of management contract intangibles for non-traded REITs that were
         acquired through the Merger, specifically $55.3 million for NorthStar Healthcare .
         . . based on an amendment to its advisory agreement as part of our efforts to
         preserve liquidity in NorthStar Healthcare and $3.7 million for NorthStar/RXR . . .
         based on revised capital raising projections.

         65.      During the earnings call held that same day, Defendant Saltzman stated, in relevant

part:

         On the other hand, our earnings performance has not lived up to expectations,
         emanating from more challenging industry conditions in health care, real estate as
         well as our retail broker dealer distribution business.

                                             *      *       *

         Retail broker-dealer distribution was another area of very disappointing results. The
         industry generally remains [in] an enormous transition from major regulatory
         headwinds, including the newly implemented fiduciary rule as well as a change in
         product constructs, more conservative 40 Act and interval funds that operate with
         less leverage and offer more liquidity options.

         66.      Further, during the same earnings call, Tangen stated, in relevant part:

         A few material accounting items to mention during the fourth quarter that impacted
         our GAAP results: We recorded a goodwill impairment of $316 million to reflect a
         lower value in our investment management business, primarily attributable to our
         retail broker-dealer distribution business. And we also wrote down management
         agreement intangible assets by $35 million to reflect amendments to our
         management agreement in our health care non-traded REIT, NHI, net of deferred
         tax impact.

         67.      On this news, Colony’s share price fell $1.78, or 22.88%, to close at $6.00 on March

1, 2018.

                   DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS
                        AGAINST THE DIRECTOR DEFENDANTS

         68.      Plaintiff brings this action derivatively in the right and for the benefit of Colony to


                                                    26
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 27 of 34



redress injuries suffered and to be suffered as a direct and proximate result of the breaches of

fiduciary duties and gross mismanagement by the Director Defendants.

         69.      Plaintiff will adequately and fairly represent the interests of Colony and its

shareholders in enforcing and prosecuting its rights and has retained counsel competent and

experienced in derivative litigation.

         70.      Plaintiff is a current owner of Colony stock and has continuously been an owner of

Colony stock during all times relevant to Defendants’ wrongful course of conduct alleged herein.

Plaintiff understands his obligation to hold stock throughout the duration of this action and is

prepared to do so.

         71.      Because of the facts set forth throughout this Complaint, demand on the Board to

institute this action is not necessary because such a demand would have been a futile and useless

act.

         72.      The Colony Board is currently comprised of ten (10) members – Defendants

Barrack, Saltzman, Crocker, Curtin, Fosheim, Metz, Parker, Schoenherr, Somers, and Steffens.

Thus, Plaintiff is required to show that a majority of the Director Defendants, i.e., five (5), cannot

exercise independent objective judgment about whether to bring this action or whether to

vigorously prosecute this action.

         73.      The Director Defendants either knew or should have known of the false and

misleading statements that were issued on the Company’s behalf and took no steps in a good faith

effort to prevent or remedy that situation.

         74.      The Director Defendants cannot exercise independent objective judgment about

whether to bring this action or whether to vigorously prosecute this action. For the reasons that

follow, and for reasons detailed elsewhere in this Complaint, Plaintiff has not made (and should


                                                  27
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 28 of 34



be excused from making) a pre-filing demand on the Board to initiate this action because making

a demand would be a futile and useless act.

         75.      Each of the Director Defendants approved and/or permitted the wrongs alleged

herein to have occurred and participated in efforts to conceal or disguise those wrongs from the

Company’s shareholders or recklessly and/or with gross negligence disregarded the wrongs

complained of herein and are therefore not disinterested parties.

         76.      Each of the Director Defendants authorized and/or permitted the false statements

to be disseminated directly to the public and made available and distributed to shareholders,

authorized and/or permitted the issuance of various false and misleading statements, and are

principal beneficiaries of the wrongdoing alleged herein and profited by it, and thus, could not

fairly and fully prosecute such a suit even if they instituted it.

         77.      Because of their participation in the gross dereliction of director duties, and

breaches of the duties of due care, good faith, and loyalty, the Director Defendants are unable to

comply with their director duties and prosecute this action.

 THE DIRECTOR DEFENDANTS ARE NOT INDEPENDENT OR ARE PERSONALLY
        AND DIRECTLY COMMITTED TO THE DECISION IN DISPUTE

Defendant Barrack

         78.      Defendant Barrack is not disinterested or independent, and therefore, is incapable

of considering demand because Barrack, as Executive Chairman, is an employee of the Company

who derives substantially all of his income from his employment with Colony, making him not

independent. In its 2018 DEF 14A Colony acknowledges that Barrack is not independent.

         79.      Additionally, Defendant Barrack was so entrenched in his commitment to the

January 2017 merger that he failed to evaluate each component of this merger and specifically the

value, business, and revenue contribution of Townsend, particularly in light of the above

                                                   28
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 29 of 34



mentioned change in rules and regulations.

         80.      Defendant Barrack’s failures are exemplified by the conduct of Hamamoto, who in

December 2017 sold over 2.2 million of his Colony shares, and received nearly $27 million at the

expense of the Company’s unsuspecting shareholders.

         81.      Therefore, Defendant Barrack faces a substantial likelihood of liability for his

breach of director duties and any demand upon him is futile.

Defendant Saltzman

         82.      Defendant Saltzman is not disinterested or independent, and therefore, is incapable

of considering demand because Saltzman, as President and CEO, is an employee of the Company

who derives substantially all of his income from his employment with Colony, making him not

independent. In its 2018 DEF 14A Colony acknowledges that Saltzman is not independent.

         83.      Additionally, Defendant Saltzman was so entrenched in his commitment to the

January 2017 merger that he failed to evaluate each component of this merger and specifically the

value, business, and revenue contribution of Townsend, particularly in light of the above

mentioned change in rules and regulations.

         84.      Defendant Saltzman’s failures are exemplified by the conduct of Hamamoto, who

in December 2017 sold over 2.2 million of his Colony shares, and received nearly $27 million at

the expense of the Company’s unsuspecting shareholders.

         85.      Therefore, Defendant Saltzman faces a substantial likelihood of liability for his

breach of director duties and any demand upon him is futile.

Defendants Crocker, Curtin, Metz, and Somers

         86.      As members of Colony’s Risk Committee, Defendants Crocker, Curtin, Metz, and

Somers were required to evaluate the Company’s risk appetite, monitor its risk exposure and assess


                                                  29
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 30 of 34



its risk management competency. These Defendants failed to meet their responsibilities as

members of this committee by failing to consider the impact of the above mentioned new rules

and regulations, and how these changes would impact the Company’s projections, and in particular

its investment management business, and its ability to raise capital.

         87.      Additionally, these Defendants were so entrenched in their commitment to the

January 2017 merger that each failed to evaluate each component of this merger and specifically

the value, business, and revenue contribution of Townsend, particularly in light of the above

mentioned change in rules and regulations.

         88.      The failures of each of these Defendants is exemplified by the conduct of

Hamamoto, who in December 2017 sold over 2.2 million of his Colony shares, and received nearly

$27 million at the expense of the Company’s unsuspecting shareholders.

         89.      Therefore, Defendants Crocker, Curtin, Metz, and Somers face a substantial

likelihood of liability for their breach of director duties and any demand upon them is futile.

Defendants Crocker, Fosheim, Parker, and Schoenherr

         90.      During the Relevant Period, Defendants Crocker, Fosheim, Parker, and Schoenherr

served as members of the Audit Committee. Pursuant to the Company’s Audit Committee Charter,

the members of the Audit Committee are responsible for, inter alia, overseeing the accounting and

financial reporting processes of the Company and the audits of the financial statements of the

Company, and otherwise meet their responsibilities as set forth in the Audit Committee Charter as

set forth herein.

         91.      Defendants Crocker, Fosheim, Parker, and Schoenherr breached their director

duties of due care, loyalty, and good faith, because the Audit Committee, inter alia, allowed or

permitted false and misleading statements to be disseminated in the Company’s SEC filings and


                                                 30
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 31 of 34



other disclosures and, otherwise, failed to ensure that adequate internal controls were in place

regarding the serious accounting and business reporting issues and deficiencies described above.

         92.      Additionally and like the members of Colony’s Risk Committee, these Defendants

were so entrenched in their commitment to the January 2017 merger that each failed to evaluate

each component of this merger and specifically the value, business of Townsend, particularly in

light of the above mentioned change in rules and regulations. As a result, Colony sold Townsend

at a loss, and just nine (9) months after the close of the January 2017 merger.

         93.      The failures of each of these Defendants is exemplified by the conduct of

Hamamoto, who in December 2017 sold over 2.2 million of his Colony shares, and received nearly

$27 million at the expense of the Company’s unsuspecting shareholders.

         94.      Therefore, Defendants Crocker, Fosheim, Parker, and Schoenherr face a substantial

likelihood of liability for their breach of director duties and any demand upon them is futile.

                                   FIRST CAUSE OF ACTION

                      Against The Director Defendants for Breach of Duties

         95.      Plaintiff incorporates by reference and re-alleges each and every allegation

contained above, as though fully set forth herein.

         96.      The Director Defendants owe Colony the duty to act in good faith, in a manner the

director reasonably believes to be in the best interests of the corporation, and with the care that an

ordinarily prudent person in a like position would use under similar circumstances.

         97.      The Director Defendants violated and breached their duties of care, loyalty,

reasonable inquiry, and good faith.

         98.      The Director Defendants engaged in a sustained and systematic failure to properly

exercise their duties. Among other things, the Director Defendants breached their duties of loyalty


                                                 31
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 32 of 34



and good faith by allowing the Company to improperly misrepresent and overstate the benefits of

its merger, its capital raising projections, and dividend guidance. These actions could not have

been a good faith exercise of prudent judgment to protect and promote the Company’s corporate

interests.

         99.      As a direct and proximate result of the Director Defendants’ failure to perform their

obligations, Colony has sustained significant damages. As a result of the misconduct alleged

herein, the Director Defendants are liable to the Company.

         100.     As a direct and proximate result of the Director Defendants’ breach of their duties,

Colony has suffered damage, not only monetarily, but also to its corporate image and goodwill.

Such damage includes, among other things, costs associated with defending securities lawsuits,

severe damage to the share price of Colony, resulting in an increased cost of capital, the waste of

corporate assets, and reputational harm.

                                    SECOND CAUSE OF ACTION

                   Against The Director Defendants for Gross Mismanagement

         101.     Plaintiff incorporates by reference and re-alleges each allegation contained above,

as though fully set forth herein.

         102.     By their actions alleged herein, the Director Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and duties with regard to

prudently managing the assets and business of Colony in a manner consistent with the operations

of a publicly held corporation.

         103.     As a direct and proximate result of the Director Defendants’ gross mismanagement

and breaches of duty alleged herein, Colony has sustained significant damages in excess of

hundreds of millions of dollars.


                                                   32
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 33 of 34



         104.     Because of the misconduct and breaches of duty alleged herein, the Director

Defendants are liable to the Company.

                                      REQUEST FOR RELIEF

         WHEREFORE, Plaintiff demands judgment as follows:

         A.       Determining that this action is a proper derivative action maintainable under law,

and that demand is excused;

         B.       Awarding, against all the Director Defendants and in favor of Colony, the damages

sustained by the Company as a result of Defendants’ breaches of their fiduciary duties;

         C.       Directing Colony to take all necessary actions to reform and improve its corporate

governance and internal procedures, to comply with the Company’s existing governance

obligations and all applicable laws and to protect the Company and its investors from a recurrence

of the damaging events described herein;

         D.       Awarding to Plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees, costs, interest, and expenses; and

         E.       Granting such other and further relief as the Court deems just and proper.




                                                  33
#3156339v.1
              Case 1:18-cv-03176-CCB Document 1 Filed 10/12/18 Page 34 of 34



                                          JURY DEMAND

         Plaintiff demands a trial by jury.

DATED: October 12, 2018


                                                   /S/ John B. Isbister
                                                   John B. Isbister (Bar No. 00639)
                                                   Jaime W. Luse (Bar No. 27394)
                                                   Tydings & Rosenberg LLP
                                                   One East Pratt Street
                                                   Suite 901
                                                   Baltimore, MD 21202
                                                   Telephone: (410) 752-9700
                                                   Facsimile: (410) 727-5460
                                                   Email: jisbister@tydingslaw.com
                                                   Email: jluse@tydingslaw.com


                                                   Thomas J. McKenna
                                                   Gregory M. Egleston
                                                   GAINEY McKENNA & EGLESTON
                                                   440 Park Avenue South, 5th Floor
                                                   New York, New York 10016
                                                   Telephone: (212) 983-1300
                                                   Fax: (212) 983-0383
                                                   Email: tjmckenna@gme-law.com
                                                   Email: gegleston@gme-law.com

                                                   Counsel for Plaintiff




                                              34
#3156339v.1
